Citation Nr: 1518613	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Niki A. Fisher, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) from May 1988 to August 1988; June 1989 to September 1989; November 1990 to May 1991; and June 1992 to July 1992, as a member of the Marine Corps Reserve.   He also served a period of active duty from June 1991 to September 1991 in support of Operation Desert Storm.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The issue has been recharacterized to comport with the evidence of record.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  It was noted at that time that the Veteran has changed representation from a veteran service organization.  The new power of attorney has been associated with the claims file.  A request for a change in representation was received within 90 days of an April 2014 letter notifying the Veteran that his appeal had been certified to the Board for appellate review.  38 C.F.R. § 20.1304(b) (2014).  The Board thus recognizes the change in representation.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his lumbar spine disability is attributable to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed degenerative disc disease and facet arthritis of the lumbar spine had its origin in an August 1988 injury to his back during basic training, and that the injury was exacerbated by other events and strenuous activities performed over the course of his active service.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).      

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the Reserve and National Guard.  38 U.S.C.A. § 101(23)(A), (26), (27).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records indicate that he was treated for lumbar strain in August 1988, during basic training.  He requested additional treatment for low back pain in July 1989, during a period of ACDUTRA, indicating that he had had low back pain since boot camp.  The pain was continuous, and was aggravated by running and bending.  He was issued medication and returned to duty.  

An August 1991 x-ray study, while the Veteran was on active duty, shows no evidence of degenerative joint disease.  

In October 1992, a private physician, Dr. P.R.H., diagnosed the Veteran with degenerative disc disease at L5-S1.  These findings were confirmed in a March 1993 MRI.  The Veteran advised Dr. H. that his back pain had its onset in the 1988 basic training injury.  

An August 1993 private physical therapy report indicates that the Veteran's initial back injury occurred during boot camp in 1988, with chronic back pain since that time.  The therapist noted that that military drilling and a 1991 motor vehicle accident had "exacerbated" his pre-existing back pain.  

These findings were echoed in an August 1993 report from a private neurosurgeon, Dr. S.C.E.  In September 1993, the Veteran was discharged from the Marine Corps Reserve as a result of his degenerative disc disease.  

The Veteran underwent several military examinations during his active service.  None except his final separation examination in August 1993 noted a history of chronic back pain.  However, the Veteran reported recurrent back pain on all of the reports of medical history that accompany these examinations.  

Since his separation from active service, the Veteran has continued to report lower back pain of progressively worsening severity.  A November 2003 MRI of the Veteran's lumbar spine indicated that he had "moderately advanced ... degenerative disc disease and facet arthritis ... greater than expected for age."  

The Veteran was afforded a VA examination of his spine in April 2010.  The examination report includes a thorough and accurate review of all of the relevant evidence of record.  The examiner also took a detailed history from the Veteran.  After evaluating the Veteran and considering all of the evidence of record, the examiner concluded that it is less likely than not that the Veteran's degenerative disc disease and facet arthritis are related to the mechanical low back pain noted in service, because an August 1991 x-ray was normal.  The examiner offered no other rationale for her finding.

The Veteran also underwent a VA general medical examination in September 2012.  That examiner found that the Veteran's degenerative disc disease was "most consistent with age-related changes and morbid obesity."  The examiner offered no additional support for his conclusion.  

During his May 2014 Board hearing, the Veteran testified that the nature of his current back pain is essentially the same as what he first experienced in August 1988, and that the only change has been the severity of his symptoms, which have gotten progressively worse over time.  

The failure of the VA examiners to provide adequate or persuasive support for their findings diminishes the probative value of their conclusions.  The April 2010 VA examiner did not reconcile her reliance upon the negative August 1991 x-ray with the fact that degenerative disc disease, which was found on MRI just over one year later, is not generally diagnosed via x-ray.  That examiner also failed to consider any of the evidence in favor of the claim, including the 1992 and 1993 statements from the Veteran's physicians as to the nature and etiology of his lumbar spine disability, or the Veteran's competent and credible lay statements as to a continuity of back pain symptoms since service.  

The September 2012 VA examiner did not take the probative lay evidence of a continuity of symptomatology since service into account, or reconcile his finding that the Veteran's lumbar spine disability is the result of obesity and aging with the fact that the Veteran was initially diagnosed with degenerative disc disease at the age of 23.  The examiner also failed to reconcile his findings with the November 2003 MRI report, finding that the Veteran's degenerative disc disease and facet arthropathy of the lumbar spine were "greater than expected" for his age.  

Although the VA opinions concerning a nexus to service are of little probative value, the Veteran's testimony as to continuity of symptomatology since service must be considered in determining entitlement to service connection, since his diagnosed facet arthritis of the lumbar spine is a "chronic disease" under 38 C.F.R. § 3.309(a).  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d at 1336 (finding that the theory of continuity of symptomatology can be used as an alternative route to establishing service connection only in cases involving those conditions explicitly recognized as a chronic disease).

The Veteran is competent to testify as to the onset of back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).   He is also competent to testify as to the nature of the pain.  Id.  His assertions as to the onset of back pain, and the fact that the nature of the pain has remained essentially the same since the initial injury in August 1988, are uncontradicted by any probative evidence of record.  His assertions as to the onset and nature of his back disability are entirely consistent with the probative evidence of record, which includes his service treatment records, the reports from his private physicians in 1992 and 1993, and the November 2003 MRI report, which found that the Veteran's lumbar spine disability was more severe than would be expected for a man of his age.  

Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's account of the onset and frequency of his facet arthritis symptoms satisfies the third nexus element of service connection by demonstrating a continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for a lumbar spine disability-best characterized as degenerative disc disease and facet arthritis of the lumbar spine-is warranted.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

Service connection for degenerative disc disease and facet arthritis of the lumbar spine is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


